IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 01-10540
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus


FRANCISCO RIVERA TOLEDO, also known
as Frankie, also known as Francisco
Toledo Rivera,

                                      Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:00-CR-239-26-A
                        - - - - - - - - - -
                         February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Francisco Rivera-Toledo (Rivera) appeals his sentence from

his guilty-plea conviction for conspiracy to possess with intent

to distribute more than 100 kilograms of marijuana.    He argues

that the district court erred in not applying the “safety valve”

provision in U.S.S.G. § 5C1.2 because he timely provided to the

Government all information and evidence he had concerning his

offense.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10540
                              - 2 -

     The district court shall sentence a defendant according to

the applicable guidelines, rather than the statutory minimum

sentence if, among other things, the defendant truthfully

provided the Government with “all information and evidence the

defendant has concerning the offense[.]”   U.S.S.G. § 5C1.2(5).     A

district court’s refusal to apply the “safety valve” provision is

a factual finding reviewed for clear error.    United States v.

Edwards, 65 F.3d 430, 433 (5th Cir. 1995).    We perceive no such

error here.

     Accordingly, the judgment is AFFIRMED.